DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s RCE filed on 12/14/2021.
 Claims 1-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Bondura on 1/24/2022.
The application has been amended as follows: 

1. (Currently Amended) A method for operating a wind turbine, the method comprising:
	receiving, with a controller, a plurality of data inputs from a plurality of sensors, the plurality of data inputs representing a plurality of different monitored attributes of a plurality of components of a gearbox of the wind turbine;
	combining, with the controller, a plurality of different monitored attributes of a specific component of the plurality of components of the gearbox to compute a single consolidated risk index for the specific component for each of the plurality of components of the gearbox, each of the specific component of the plurality of components of the gearbox;
	forecasting, with the controller, a range of potential risk indices progressing from each of
the single consolidated risk indices over a defined plurality of component cycles for each of the plurality of components of the gearbox, wherein each potential risk index correlates to a
damage potential;
	determining, with the controller, a remaining-useful-life distribution based on the damage
potential and an end-of-life damage threshold for each of the plurality of components of the gearbox; and
	shutting down or idling the wind turbine if the remaining-useful-life distribution for at least one 

15. (Currently Amended) A system for operating a wind turbine, comprising:
	a plurality of sensors operably coupled to a plurality of components of a gearbox of the wind turbine so as to detect an attribute of the plurality of components component; and
	a controller communicatively coupled to the plurality of sensors, the controller comprising at least one processor configured to perform a plurality of operations, the plurality of operations comprising:
		receiving a plurality of data inputs from the plurality of sensors, the plurality of data inputs representing a plurality of different monitored attributes of each of the plurality of components of the gearbox,
		combining, via a risk-index module, each of the different monitored attributes of a specific component of the plurality of components of the gearbox to compute a single consolidated risk index for the specific component for each of the plurality of components of the gearbox, each of the single consolidated risk indices defining a deviation from a nominal behavior of [[a]] the specific component of the plurality of components of the gearbox,

		determining a remaining-useful-life distribution based on the damage potential and an end-of-life damage threshold for each of the plurality of components of the gearbox, and
		shutting down or idling the wind turbine if the remaining-useful-life distribution for at least one 

Reason For Allowance
	Regarding the amendments in the recently filed RCE, the amended limitation in claim 1 “combining, with the controller, the plurality of different monitored attributes of the plurality of components of the gearbox to compute a single consolidated risk index for each of the plurality of components of the gearbox, each of the single consolidated risk indices defining a deviation from a nominal behavior of a specific component of the plurality of components of the gearbox” introduces ambiguity. The limitation suggests the monitored attributes of other components are also combined to compute a single consolidated risk index for a specific component, which is not taught in the original disclosure by Applicant. Instead, according to the original disclosure, only the monitored attributes of a specific component are combined to compute a single consolidated risk index for that specific component. Therefore, the limitation is suggested to be amended to “combining, with the controller, a plurality of different monitored attributes of a specific component of the plurality of components of the gearbox to compute a single consolidated risk index for the specific component for each of the plurality of components of the gearbox, each of the single consolidated risk indices defining a deviation from a nominal behavior of [[a]] the specific component of the plurality of components of the gearbox”. 
	Also the limitation in claim 1 “determining, with the controller, a remaining-useful-life distribution based on the damage potential and an end-of-life damage threshold” is suggest to be amended to “determining, with the controller, a remaining-useful-life distribution based on the damage potential and an end-of-life damage threshold for each of the plurality of components of the gearbox”, to make it clear that a remaining-useful-life distribution is determined for each component.
	Also the limitation in claim 1 “shutting down or idling the wind turbine if the remaining-useful-life distribution for one or more of the plurality of components of the gearbox is below a shutdown threshold” is suggest to be amended to “shutting down or idling the wind turbine if the remaining-useful-life distribution for at least one 
Applicant discussed with Examiner and further amended the claims according to Examiner’s proposal. The amended claims 1 and 15 include additional limitations that a risk index is computed for each of the components of the gearbox. No prior arts have been found to, individually or in combination, teach these additional limitations in the context of other limitations of the claims. Therefore, claims 1 an15, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115